DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 17 January 2020.
Claims 1-22 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over RO (U.S. Patent Application Publication #2021/0117761) in view of FINKBEINER (U.S. Patent Application Publication #20200119735).

1. RO discloses A method for scheduling a computation graph on a processing in memory (PIM) enabled device comprising a memory block assembly (see [0064]-[0068]: DRAM and processor, where the processor can be implemented as a processor in memory), comprising: allocating a first node of the computation graph on a first memory block of a first array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories); and allocating a second node of the computation graph on a second memory block of a second array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories), wherein output data of the first node is used for executing the second node (see [0055]: output from one node can be fed as input to another node), wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see FINKBEINER below).
FINKBEINER discloses the following limitations that are not disclosed by RO: wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see [0032]-[0033]: internal I/O bus to transfer data between memory banks).  The use of the internal bus to transfer data between banks reduces power consumption and provides improved processing capability (see [0053]).  As FINKBEINER is also concerned with processing in memory instructions (see [0021]), this type of modification would be compatible with RO.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RO to support data transfer via an internal data coupling, as disclosed by FINKBEINER.  One of ordinary skill in the art would have been motivated to make such a modification to decrease power consumption and improve processing capability, as taught by FINKBEINER.  RO and FINKBEINER are analogous/in the same field of endeavor as both references are directed to processing in memory systems.

2. The method of claim 1, further comprising: assigning a first layer number to the first node and a second layer number to the second node based on dependency between the first node and the second node, wherein the second layer number is bigger than the first layer number (see RO, figure 1, layer 1 and layer 2).

5. The method of claim 1, further comprising: determining data layout for executing the first node on the first memory block based on vector folding (see RO [0085]: storing of compressed vector matrix in rows of the memory), wherein the first memory block includes a memory cell array arranged in a plurality of rows and in a plurality of columns (see RO [0064]: a DRAM is arranged in rows and columns).

6. The method of claim 5, wherein the first node includes a vector-matrix multiplication operation between a vector and a matrix, and wherein a first element of the vector is arranged in a same column among the plurality of columns with a second element of the vector (see RO [0088]: multiplication operation between a matrix and a vector).

7. The method of claim 6, wherein the first element of the vector is copied multiple times in the same column among the plurality of columns (see RO [0086]: copying of compressed data and storing in a second region).

8. RO discloses An apparatus for scheduling a computation graph on a processing in memory (PIM) enabled device comprising a memory block assembly (see [0064]-[0068]: DRAM and processor, where the processor can be implemented as a processor in memory), comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the apparatus to perform (see [0140]-[0142]: instructions stored on a memory that are executed by a processor): allocating a first node of the computation graph on a first memory block of a first array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories); and allocating a second node of the computation graph on a second memory block of a second array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories), wherein output data of the first node is used for executing the second node (see [0055]: output from one node can be fed as input to another node), wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see FINKBEINER below).
FINKBEINER discloses the following limitations that are not disclosed by RO: wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see [0032]-[0033]: internal I/O bus to transfer data between memory banks).  The use of the internal bus to transfer data between banks reduces power consumption and provides improved processing capability (see [0053]).  As FINKBEINER is also concerned with processing in memory instructions (see [0021]), this type of modification would be compatible with RO.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RO to support data transfer via an internal data coupling, as disclosed by FINKBEINER.  One of ordinary skill in the art would have been motivated to make such a modification to decrease power consumption and improve processing capability, as taught by FINKBEINER.  RO and FINKBEINER are analogous/in the same field of endeavor as both references are directed to processing in memory systems.

9. The apparatus of claim 8, wherein the one or more processors are configured to execute the set of instructions to cause the apparatus to further perform: assigning a first layer number to the first node and a second layer number to the second node based on dependency between the first node and the second node, wherein the second layer number is bigger than the first layer number (see RO, figure 1, layer 1 and layer 2).

12. The apparatus of claim 8, wherein the one or more processors are configured to execute the set of instructions to cause the apparatus to further perform: determining data layout for executing the first node on the first memory block based on vector folding (see RO [0085]: storing of compressed vector matrix in rows of the memory), wherein the first memory block includes a memory cell array arranged in a plurality of rows and in a plurality of columns (see RO [0064]: a DRAM is arranged in rows and columns).

13. The apparatus of claim 12, wherein the first node includes a vector-matrix multiplication operation between a vector and a matrix, and wherein a first element of the vector is arranged in a same column among the plurality of columns with a second element of the vector (see RO [0088]: multiplication operation between a matrix and a vector).

14. The apparatus of claim 13, wherein the first element of the vector is copied multiple times in the same column among the plurality of columns (see RO [0086]: copying of compressed data and storing in a second region).

15. RO discloses A non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computing device to cause the computing device to perform a method (see [0141]-[0142]: instructions stored on a computer readable medium) for scheduling a computation graph on a processing in memory (PIM) enabled device comprising a memory block assembly (see [0064]-[0068]: DRAM and processor, where the processor can be implemented as a processor in memory), the method comprising: allocating a first node of the computation graph on a first memory block of a first array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories); and allocating a second node of the computation graph on a second memory block of a second array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories), wherein output data of the first node is used for executing the second node (see [0055]: output from one node can be fed as input to another node), wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see FINKBEINER below).
FINKBEINER discloses the following limitations that are not disclosed by RO: wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see [0032]-[0033]: internal I/O bus to transfer data between memory banks).  The use of the internal bus to transfer data between banks reduces power consumption and provides improved processing capability (see [0053]).  As FINKBEINER is also concerned with processing in memory instructions (see [0021]), this type of modification would be compatible with RO.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RO to support data transfer via an internal data coupling, as disclosed by FINKBEINER.  One of ordinary skill in the art would have been motivated to make such a modification to decrease power consumption and improve processing capability, as taught by FINKBEINER.  RO and FINKBEINER are analogous/in the same field of endeavor as both references are directed to processing in memory systems.

16. The computer readable medium of claim 15, wherein the set of instructions that is executable by at least one processor of the computing device to cause the computing device to further perform: assigning a first layer number to the first node and a second layer number to the second node based on dependency between the first node and the second node, wherein the second layer number is bigger than the first layer number (see RO, figure 1, layer 1 and layer 2).

19. The computer readable medium of claim 15, wherein the set of instructions that is executable by at least one processor of the computing device to cause the computing device to further perform: determining data layout for executing the first node on the first memory block based on vector folding (see RO [0085]: storing of compressed vector matrix in rows of the memory), wherein the first memory block includes a memory cell array arranged in a plurality of rows and in a plurality of columns (see RO [0064]: a DRAM is arranged in rows and columns).

20. The computer readable medium of claim 19, wherein the first node includes a vector-matrix multiplication operation between a vector and a matrix, and wherein a first element of the vector is arranged in a same column among the plurality of columns with a second element of the vector (see RO [0088]: multiplication operation between a matrix and a vector).

21. The computer readable medium of claim 20, wherein the first element of the vector is copied multiple times in the same column among the plurality of columns (see RO [0086]: copying of compressed data and storing in a second region).

22. RO discloses A terminal, comprising: a processing in memory (PIM) enabled device comprising a memory block assembly (see [0064]-[0068]: DRAM and processor, where the processor can be implemented as a processor in memory); and a host unit, which is communicatively coupled to the PIM enabled device, for scheduling a computation graph on the PIM enabled device, the host unit comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instructions to cause the host unit to perform (see [0140]-[0142]: a processor that executes instructions stored in a memory): allocating a first node of the computation graph on a first memory block of a first array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories); and allocating a second node of the computation graph on a second memory block of a second array of memory blocks in the memory block assembly (see [0054]: multiple nodes can be allocated in each layer; [0068]: a plurality of memories with a processor provided in each of the memories), wherein output data of the first node is used for executing the second node (see [0055]: output from one node can be fed as input to another node), wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see FINKBEINER below).
FINKBEINER discloses the following limitations that are not disclosed by RO: wherein the memory block assembly is configured to support data transfer from the first memory block to the second memory block via an internal data coupling in the memory block assembly (see [0032]-[0033]: internal I/O bus to transfer data between memory banks).  The use of the internal bus to transfer data between banks reduces power consumption and provides improved processing capability (see [0053]).  As FINKBEINER is also concerned with processing in memory instructions (see [0021]), this type of modification would be compatible with RO.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RO to support data transfer via an internal data coupling, as disclosed by FINKBEINER.  One of ordinary skill in the art would have been motivated to make such a modification to decrease power consumption and improve processing capability, as taught by FINKBEINER.  RO and FINKBEINER are analogous/in the same field of endeavor as both references are directed to processing in memory systems.

Allowable Subject Matter
Claims 3-4, 10-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2021/0216243: discloses multiple PIM circuits, providing operation data to the PIM circuits, operating on the data in parallel and performing matrix-vector operations.  (See [0028]-[0030] and [0034]-[0039])
2020/0174749: discloses an internal data bus to transfer data between memory banks in a PIM system.  (See [0056])


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136